Per Curiam.

A fatal objection to the maintenance of this action arises out of the delay in the sale. The license was to be in force for one year. It was not questioned in the argument, that if the land had not been put up at vendue within the year, the deed would have been ineffectual, but it was said, that as in popular estimation the land was sold within the year, the delivery of the deed after the year had expired was sufficient. We think this construction cannot prevail. The object of the legislature was, that the sale should be concluded and the deed delivered within the year. Otherwise there might be a complete evasion of the statute, and the estate be kept open for twenty *291years. No property passed until the deed was given, and until then, in a legal sense, there was no sale. And though the popular sense may be the true one, where the act of the legislature does not relate to a technical subject, yet it being here the object to limit the time of sales and prevent estates from being kept open longer than is necessary, the legal sense seems to be the proper one to be adopted in the present case.
It is said, however, that if the land is bid off within the year but the deed is not given, a bill in equity will lie to enforce a specific performance of the contract, and so it would be absurd to adopt a different construction of the statute in a writ of entry. Our construction might be incorrect if a bill in equity would lie after the expiration of the year. But a court of equity would not decree a useless act; a specific performance, where the party could not perform. If the statute had said expressly, that the deed should be given within the year, a decree of specific performance, after the year, would be nugatory; and so the case depends op the true construction of the statute. Nor is there any need of allowing more than a year for the delivery of the deed. If the party who bids off the land demands his deed within the year and it is refused, he has his action at law for damages, and that is sufficient.

Judgment according to verdict.

1



 The law as laid down in this case has been altered by St. 1840, c. 97.